

115 HR 2218 IH: Tennessee Wilderness Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2218IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand the Big Laurel Branch Wilderness and Sampson Mountain Wilderness in the Cherokee National
			 Forest in the State of Tennessee, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tennessee Wilderness Act of 2017. 2.Designation of additional wilderness, Cherokee National Forest, Tennessee (a)Designation of wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State of Tennessee are designated as wilderness and as additions to existing components of the National Wilderness Preservation System:
 (1)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010, which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness.
 (2)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the map referred to in paragraph (1), which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall submit maps and legal descriptions of the wilderness designated by subsection (a) with the appropriate committees of Congress.
 (2)Public availabilityThe maps and legal descriptions submitted under paragraph (1) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
 (3)Force of lawThe maps and legal descriptions submitted under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions.
				(c)Administration
 (1)In generalSubject to valid existing rights, the Secretary of Agriculture shall administer the Federal land designated as wilderness by subsection (a) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act.
 (2)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction of the State of Tennessee with respect to fish and wildlife management (including the regulation of hunting, fishing, and trapping) on the Federal land designated as wilderness by subsection (a).
				